 Case 2:18-cv-08034-GW-MRW Document 64-2 Filed 12/18/20 Page 1 of 2 Page ID #:459




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11 COALITION FOR HUMANE                        No. CV 18-08034 GW (MRWx)
   IMMIGRANT RIGHTS, ET AL.,
12
             Plaintiffs,                       Motion Hearing
13                                             Date: February 18, 2021
                    v.                         Time: 8:30 a.m.
14                                             Ctrm: First Street Courthouse
   UNITED STATES CITIZENSHIP AND                     350 W. 1st Street
15 IMMIGRATION SERVICES,                             Ctrm. #9D, 9th Floor
   DEPARTMENT OF HOMELAND                            Los Angeles, CA 90012
16 SECURITY,
17            Defendant.                       Honorable George H. Wu
                                               United States District Judge
18
19
20
21
                     [PROPOSED] JUDGMENT FOR DEFENDANT
22
23
24
25
26
27
28
                                           1
 Case 2:18-cv-08034-GW-MRW Document 64-2 Filed 12/18/20 Page 2 of 2 Page ID #:460




 1         Defendant’s Motion for Summary Judgment came on regularly for hearing on
 2   February 18, 2021, before the Honorable George H. Wu, United States District Judge.
 3   The Court having considered the pleadings, evidence presented, memorandum of points
 4   and authorities, and oral argument at the time of the hearing, and in accordance with the
 5   Findings of Fact and Conclusions of Law filed herein:
 6         HEREBY ORDERS, ADJUDGES AND DECREES that judgment is entered in
 7   favor of Defendant on all causes of action.
 8
           Dated: _____________, 2021
 9
10
                                            ___________________________________
11                                                   GEORGE H. WU
12                                          UNITED STATES DISTRICT JUDGE
13
14
15   Presented by:
16
     NICOLA T. HANNA
17   United States Attorney
     DAVID M. HARRIS
18   Assistant United States Attorney
     Chief, Civil Division
19   JOANNE S. OSINOFF
     Assistant United States Attorney
20   Chief, General Civil Section, Civil Division
21   /s/ Alarice M. Medrano
22   ALARICE M. MEDRANO
     Assistant United States Attorney
23
     Attorneys for Defendants, United States
24   Citizenship and Immigration Services,
     Department of Homeland Security
25
26
27
28
                                                    2
